Citation Nr: 1611386	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active duty service from June 1973 to August 1981.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an April 2015 decision, the Board denied service connection for a respiratory disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).

In an Order dated in January 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's 2015 decision and remanded the issue back to the Board for development as stipulated in the Joint Motion.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In the April 2015 decision, the Board denied entitlement to service connection for a respiratory disability based on the evidence of record, which showed that the Veteran's sarcoidosis and asthma did not begin during, or for several years after, his active duty service, and were not otherwise related to his service, including his exposure to asbestos therein.

In the January 2016 Joint Motion endorsed by the Court, the parties agreed that remand was required because the Board erred (in pertinent part) by failing to satisfy its duty to assist by failing to ensure reasonable efforts were made to obtain outstanding private treatment records.  See 38 C.F.R. 3.159(c)(1); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  

Specifically, in the April 2015 decision, the Board stated, "recent VA treatment records suggest the Veteran continued to receive private treatment from his physician regarding his respiratory function, the most recent treatment records of which are not included in the claims file. . . . [T]he evidence does not suggest these additional treatment records from the private physician include any nexus opinion, and therefore are not relevant to the reason the Veteran's claim is denied."  The Board provided no explanation for this conclusion.  

On remand, the outstanding private treatment records should be obtained or otherwise accounted for.  The Veteran should be requested to provide an authorization form for release of all pertinent, outstanding private treatment records.  If the Veteran does not provide the necessary release, the AOJ should request that the Veteran obtain the records and provide them to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide an authorization form for release of all pertinent, outstanding private treatment records.  If he does not provide the necessary release, request the Veteran to obtain the records himself and provide them to VA.  All attempts to procure these records should be documented for the record. 
 
2.  Thereafter, undertake any other development that is deemed warranted, to include obtaining any medical opinions.
 
3  Then, readjudicate the issue of entitlement to service connection for a respiratory disability, to include as due to asbestos exposure.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




